Citation Nr: 0022835	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The case returns to the Board following remands to the RO in 
June 1997 and February 1999.  


REMAND

The veteran seeks service connection for residuals of a neck 
injury.  During the July 1997 VA orthopedic examination, he 
reported that, with respect to his neck problems, he had X-
rays on file at and received medication from the VA 
outpatient clinic in Tulsa, Oklahoma.  In addition, during 
his June 2000 hearing before a member of the Board, the 
veteran explained that he had seen a doctor at the Tulsa VA 
clinic for years and that VA had all the records on his neck 
injury.  

Subsequent to the June 2000 Travel Board hearing, the veteran 
submitted service department records dated in January and 
February 1972, regarding his neck and back.  Although the 
veteran waived consideration of the records by the RO, the 
RO's attention is called to these documents.

A review of the claims folder reveals no VA outpatient 
records other than a February 1996 report of cervical spine 
X-rays, which the veteran submitted.  VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   
Therefore, a remand is required to permit the RO to secure 
records of the veteran's VA treatment.   


Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
complete VA medical treatment records 
from its facility in Tulsa, Oklahoma.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should review the entire 
record and readjudicate the veteran's 
claim of entitlement to service 
connection for residuals of a neck 
injury.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


